On Motion to Dismiss.
The opinion of the court was delivered by
Miller, J.
The plaintiff paid under protest, and now sues to recover back the amount exacted by the town of Houma, under an ordinance authorizing the killing of dogs running at large, unless provided with a collar, to be obtained from the town authorities on payment by the owner of the dog of the dog tax, as it is called, required by the town. The justice of the peace gave the plaintiff judgment, the town appeals, and plaintiff moves to dismiss the appeal.
This court has no general supervision over ordinances of municipal corporations. The appellate jurisdiction of the court extends to cases involving the legality or constitutionality of taxes, tolls, imposts, fines, penalties or forfeitures imposed by municipal corporations. Constitution, Art. 81. This dog ordinance is a police regulation to abate a nuisance. The owner of a dog is permitted to secure his animal from the operation of the ordinance, on payment of the so-called dog tax, more properly the collar fees. The amount so paid is not a fine or forfeiture; nor is it a tax on property. The payment is not obligatory. The part of the ordinance relating to this collar fee is an incident of a police regulation, the validity of which is not submitted to the revisions of this court. Similar ordinances have been sustained as measures of police within the competency of the police power of town corporations, but it is enough for us to say we have no jurisdiction.
The motion is sustained to dismiss the appeal.